Citation Nr: 9934517	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-28 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active service from September 1967 until 
October 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which continued a 10 
percent disability evaluation for PTSD after the award of a 
temporary total evaluation.  

A personal hearing on appeal was held on September 28, 1999, 
via video conferencing technique before Nancy I. Phillips, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999) (amending 38 U.S.C.A. § 7107 
(West 1991)).

The United States Court of Claims for Veterans Appeals 
(formerly U.S. Court of Veterans Appeals)(hereinafter 
Veterans Claims Court) has held a claim for an increased 
rating for a disability is generally well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  The veteran claimed that his service-connected 
PTSD had worsened.  Based on his statements that his 
disability has increased in severity, the Board finds the 
claim for an increased rating of PTSD to be well grounded.

The evidence shows that the veteran was hospitalized from 
January 29, 1997, to February 21, 1997, for his service-
connected psychiatric disorder.  The record does not reflect 
that a VA examination was performed after the 
hospitalization.  The Board is of the opinion that a current 
VA PTSD examination, which reflects review of the claims 
folder, is necessary in order to evaluate whether there is a 
change in the disability level.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take the necessary 
steps to obtain all current records of 
treatment, both VA and private, 
pertaining to the appellant's PTSD.

2.  The RO should schedule the appellant 
for a VA psychiatric examination in order 
to determine the nature and severity of 
the PTSD.  The examiner should be 
informed of the rating criteria 
applicable to service- connected mental 
disorders (as they appear in 38 C.F.R. § 
4.130), asked to review the pertinent 
evidence of record and a copy of the 
present remand, conduct a thorough PTSD 
examination of the veteran, in conformity 
with the provisions of the DSM-IV, with 
all indicated tests and studies 
conducted, and thereafter submit a 
comprehensive and legible report of 
medical examination that should include, 
at least, the following information:

A.  A statement as to whether the claims 
folder was thoroughly reviewed prior to 
the examination.

B.  A list of all psychiatric diagnoses 
warranted, in conformity with the 
provisions of the DSM-IV and, if 
disorders other than PTSD are diagnosed, 
the examiner's opinion regarding whether 
they should be considered secondary to, 
or a part or manifestation of, the 
service- connected PTSD, rather than 
separate diagnostic entities.

C.  The examiner's opinion regarding the 
current severity of the service- 
connected PTSD and any other diagnosed 
psychiatric disorder felt to be 
intrinsically related, or secondary, to 
the PTSD.  In furnishing this opinion, 
the examiner should take into 
consideration, and attempt to discuss, to 
the extent possible, most, if not all, of 
the criteria described in § 4.130.

3.  In addition to providing a detailed 
exposition of all findings, the 
psychiatrist is requested to provide an 
opinion as to the degree of social and 
industrial impairment currently due to 
PTSD, and to include opinion as to what 
types of employment activities, if any, 
are limited as a result of PTSD.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) relating to PTSD 
and a definition of the numerical code 
assigned.  See Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The findings should 
reflect review of the entire evidentiary 
record.  The RO should make sure to 
associate the above report of medical 
examination with the claims folder.

4.  If the appellant fails to report for 
VA examination, the RO should notify him 
of the requirements of 38 C.F.R. § 3.655 
and give him the opportunity to explain 
any good cause for missing the 
examination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


